Citation Nr: 1604490	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-20 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to dependent education assistance (DEA) under Title 38, Chapter 35, to include the issue of whether the Veteran has a permanent and total disability.

2.  Entitlement to a total rating due to individual unemployability (TDIU). 

3.  Entitlement to a rating in excess of 10 percent for chronic tendonitis of the right Achilles tendon.

4.  Entitlement to a compensable rating for chronic tendonitis of the left Achilles tendon.

5.  Entitlement to a compensable rating for chronic dermatitis to include tinea pedis, tinea cruris, and tinea unguium.
 

REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated October 2010 and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge (VLJ) in July 2015.  The hearing transcript is associated with the record.

The issues of: entitlement to an increased rating for chronic tendonitis of the left and right Achilles tendons and entitlement to an increased rating for a skin disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his July 2015 video conference hearing, the Veteran withdrew his claim for dependent education assistance (DEA) under Title 38, Chapter 35, to include the issue of whether the Veteran has a permanent and total disability.

2.  During his July 2015 video conference hearing, the Veteran withdrew his claim for a TDIU.


CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of his substantive appeal concerning eligibility for dependent education assistance (DEA) under Title 38, Chapter 35, to include the issue of whether the Veteran has a permanent and total disability.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria are met for withdrawal of his substantive appeal concerning eligibility for a TDIU.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims Withdrawn

During his July 2015 videoconference hearing, the Veteran withdrew his appeal for two issues: (1) eligibility for dependent education assistance, to include the issue of whether the Veteran has a permanent and total disability and (2) the issue of eligibility for a TDIU.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The hearing since has been transcribed; thus it has been reduced to writing.  38 C.F.R. § 20.204(b).   The transcript includes the name of the Veteran, the applicable claim number, and the Veteran's statements that he wished to withdrawal these claims.  And since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed.  Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).

Accordingly, further action by the Board concerning these claims of entitlement to dependent education assistance, to include the issue of whether the Veteran has a permanent and total disability, and entitlement to a TDIU is unwarranted, and the appeal of these claims is dismissed.  Id.


ORDER

The claim for entitlement to dependent education assistance is dismissed.

The claim for TDIU is dismissed.


REMAND

The Veteran's chronic tendonitis of the right Achilles tendon is currently rated 10 percent disabling; his chronic tendonitis of the left Achilles tendon is service connected at a noncompensable rating.  The Veteran asserts that these ratings do not adequately account for his disability.  

The Veteran's bilateral chronic Achilles tendonitis is rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5024 for tenosynovitis.  The note for DC 5024 provides that any ratings under it should be determined by reference to the affected joint's range of motion.  The appropriate code for rating the Veteran's chronic bilateral Achilles tendonitis is DC 5271 for limited motion of the ankle.  The Veteran has been afforded one VA examination for his bilateral chronic Achilles tendonitis during the appeal period, in June 2012.  This examination report is inadequate because it does not reflect any range of motion testing for the Veteran's ankles.  On remand, the examiner should determine whether and to what extent the Veteran's ankles are limited in range of motion due to his chronic bilateral Achilles tendonitis. 

The Veteran's chronic dermatitis, which specifically includes tinea pedis, tinea cruris, and tinea unguium is currently service connected at a noncompensable rating.  He asserts that his disability warrants a compensable rating.

In the July 2015 Board hearing, the Veteran testified that his skin disability predominantly affected his feet and occasional flare-ups of the condition result in sores that require antibiotic treatment.  The Veteran reported that these sores were painful, at approximately an 8 or 9 on the 1 to 10 scale.  He also testified that when his feet blister and produce sores, he has difficulty walking on it and must take strong prescription pain medicine to alleviate the pain.  The Veteran specifically reported that, during a flare, he must take a break from walking every 5 to 10 minutes because of the pain.  In both of the VA examinations the Veteran was provided for his skin during the appeal period, in August 2012 and May 2013, the examiners noted the primary symptoms were on the Veteran's feet.

On remand, the Veteran should be provided with a new skin examination.  The examiner should opine as to whether the sores on the Veteran's feet are a symptom of the tinea pedis or tinea unguium, for which he is service connected.  

In addition, VA dermatology notes from December 2012 and April 2013 reflect that the Veteran sought treatment for pseudofolliculitis barbae and folliculitis on his back and chest.  The Veteran currently has a pending claim for service connection for pseudofolliculitis barbae which was denied in the initial rating decision.  See October 2015 rating decision.  In the July 2015 Board hearing, the Veteran asserted that his body is more than 20 percent affected by skin conditions; however, it appears that some of the Veteran's skin conditions have not been examined and adjudicated by the RO.  For example, the RO has not made any determinations regarding the folliculitis on the Veteran's back and chest.  The examiner is requested to determine all skin conditions present and to provide an opinion as to whether each found skin condition is related to, or part of the same disease process as, the Veteran's service connected tinea pedis, tinea cruris, and tinea unguium. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent outstanding VA treatment records, dated since April 2013, and associate them with the claims file.

2.  After the updated treatment notes have been obtained, the Veteran should be provided with a new VA ankle examination.   The studies should also include ranges of motion of both ankles (that note any excursion of motion accompanied by pain).  The examiner should identify any objective evidence of pain and, to the extent possible, assess the limitations due to pain.  Tests of joint motion against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  The examiner should also note any instability or weakness. 

The examiner should explain the rationale for all opinions expressed.

3.  After the updated treatment notes have been obtained, the Veteran should be provided with a new VA skin examination.  The Veteran's entire body should be examined by an individual with appropriate expertise to answer the following questions clearly with sufficient rationale:

* Identify all skin conditions found to be present on the Veteran's body.

* Provide an opinion as to whether any of these skin conditions are related to, or are part of the same disease process as, the Veteran's service-connected tinea pedis, tinea cruris, and tinea unguium.

* Provide an opinion as to the total body area, and total exposed body area for which the Veteran's skin is affected by tinea pedis, tinea cruris, and tinea unguium AND any skin conditions that are related to, or are a part of the same disease process as, tinea pedis, tinea cruris, and tinea unguium, if applicable.

* Provide an opinion as to whether the Veteran's foot sores are due to his tinea pedis or tinea unguium and, if so, describe the functional impact of these sores.

A complete rationale should be provided for these opinions, which should be supported by reference to supporting evidence.  

4.  After undertaking any further development as may become indicated, re-adjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


